Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2022 is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by In (KR 101656265) does not teach or render obvious a method for monitoring an egg-laying performance of caged laying-hens at laying-hen positions, comprising: disposing a plurality of coops side by side, and disposing a conveyor belt below the plurality of coops, wherein a conveying direction of the conveyor belt is along a direction of disposing the plurality of coops side by side, a machine-vision inspection device is secured on an output end of the conveyor belt, a charge-coupled device (CCD) camera and a lighting device are installed in the machine-vision inspection device, both the CCD camera and the lighting device are located above the conveyor belt and face the conveyor belt, a motor drives the conveyor belt to run, and the motor and the CCD camera are connected to a computer; allowing eggs laid by hens in the plurality of coops to fall onto the conveyor belt from a bottom of the plurality of coops, and after the hens in the plurality of coops have laid all eggs, activating the conveyor belt, recording a time of activating the conveyor belt, and conveying, by the conveyor belt, the eggs to the machine-vision inspection device, and more specifically, after the eggs enter the machine-vision inspection device, triggering the CCD camera to capture an image of a surface of the conveyor belt carrying the eggs, obtaining contours of the eggs in the image through image processing, statistically counting a quantity of the eggs, and obtaining a coop position, a color, a size, and a weight for each egg through further analysis and processing, to implement real-time monitoring, and further comprising when the conveyor belt is activated, starting the CCD camera to collect the image, detecting the contours of the eggs through real-time image analysis and processing, numbering an egg when it is detected that an egg reaches a middle position of the image, and recording a current time to as an egg arrival time; and when it is detected that an nth egg passes by, obtaining a coop position x of the nth egg based on the egg arrival time.  The prior art of In discloses a system for monitoring egg yields depending on the input of feed, which varies according to the kind of feed the supply amount of the feed and the supply time of the feed and monitoring said egg yield and transmitting the egg yield to a control part of the cloud server. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642             

/MONICA L PERRY/Primary Examiner, Art Unit 3644